In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 14-1352
FALYN BRUCE,
                                                   Plaintiff-Appellant,

                                  v.

DEREK GUERNSEY, et al.,
                                                Defendants-Appellees.
                      ____________________

          Appeal from the United States District Court for the
                      Central District of Illinois.
              No. 12-3198 — Sue E. Myerscough, Judge.
                      ____________________

    ARGUED SEPTEMBER 18, 2014 — DECIDED JANUARY 26, 2015
                  ____________________

    Before WOOD, Chief Judge, and POSNER and MANION, Cir-
cuit Judges.
    WOOD, Chief Judge. After Falyn Bruce’s high-school boy-
friend told a school official that Bruce had attempted to kill
herself, the official contacted local authorities. A police of-
ficer, Justin Harris, went to the home where Bruce was stay-
ing and detained her until a county sheriff’s deputy, Derek
Guernsey, arrived on the scene. Guernsey then took Bruce
against her will to a local hospital where she was subjected
2                                                 No. 14-1352

to a mental health examination. At the time they took these
steps, Harris and Guernsey had only a report of Bruce’s al-
leged suicidal ideation; they took no account of contradicto-
ry information, including her father’s statements and her
calm demeanor. Bruce filed this lawsuit under 42 U.S.C.
§ 1983, alleging that Harris and Guernsey’s actions constitut-
ed an unreasonable seizure in violation of the Fourth
Amendment, as applied to the states. The district court held
that probable cause for the seizure was apparent on the face
of Bruce’s complaint. It also found that Guernsey had argua-
ble probable cause and thus was entitled to qualified im-
munity. Bruce has appealed; we now affirm the district
court’s judgment in favor of Harris but reverse and remand
for further proceedings as to Guernsey.
                                I
    Our account of the facts follows Bruce’s First Amended
Complaint. Because the district court dismissed for failure to
state a claim, we proceed on the assumption that these facts
are true (without making any finding to that effect). See San-
tana v. Cook Cnty. Bd. of Review, 679 F.3d 614, 620 (7th Cir.
2012). On September 5, 2011, Bruce was with her boyfriend,
B.S., at B.S.’s home. At the time, Bruce was 17 years old.
Bruce and B.S. had an argument, and Bruce wanted to leave.
Initially B.S. attempted to stop her, but Bruce eventually
managed to get away. She contacted her friend, D.F., and
wound up spending the night at D.F.’s home. Around 8:00
the next morning, Bruce spoke on the phone with James
Bruce, her father and custodial guardian. She explained to
him that she was fine but did not want to go to school. Mr.
Bruce told her that he would inform her school, Riverton
High School, that she would be absent.
No. 14-1352                                                    3 

    Sometime on the morning of September 6, B.S. told some
of Bruce’s friends that Bruce had attempted suicide the night
before by tightening a belt around her neck. (Bruce swears
that this is a lie and that she never has been suicidal.) But she
was not around to refute the assertion, and so some of her
friends told the Riverton High School guidance counselor
about B.S.’s claim. The counselor contacted the Riverton Po-
lice Department. The Department dispatched police officer
Andrew Landgrebe to the school. Mr. Bruce—who later ar-
rived at the school—told Landgrebe that he had spoken to
Bruce and that she was fine. Landgrebe, however, disre-
garded the father’s statement, contacted the Sangamon
County dispatch service, told the dispatcher that Bruce was
possibly suicidal, and suggested that they send someone to
check on her.
    At 10:17 a.m., a dispatcher for Sangamon County con-
tacted Rochester Police Department officer Justin Harris and
told him that Bruce was possibly suicidal. Harris went to
D.F.’s house and spoke to Bruce. During this encounter,
Bruce was “perfectly fine and showed absolutely no signs of
physical, mental or emotional distress.” Harris evidently
thought so: he advised the Sangamon County dispatch that
Bruce was “o.k.” and that emergency medical services were
not needed. Nevertheless, Harris entered D.F.’s home and
told Bruce to come outside of the house because “Sangamon
County was coming to get her.” In response to Bruce’s ques-
tion why she had to leave the house, Harris said, “if you
want to ask questions I can just handcuff you and take you
out myself.” Feeling that she had no choice, Bruce went out-
side to the driveway. There were other people at D.F.’s home
with Bruce, but Harris did not ask any of them whether they
had any concerns about Bruce’s mental state. He never asked
4                                                  No. 14-1352

Bruce about her mental wellbeing, nor did he observe any
physical injuries.
    At 10:26 a.m., a Sangamon County dispatcher contacted
Mr. Bruce and gave him the address of D.F’s home. The dis-
patcher told him that Bruce was fine and that he should go
to the home to pick her up. At 10:54 a.m., Sangamon County
Sheriff’s Deputy Derek Guernsey arrived at D.F.’s house;
Mr. Bruce arrived at the same time. Two minutes later, Har-
ris left the scene. That was the last Harris saw of Bruce; this
means that Harris was present for less than 37 minutes (he
was contacted at 10:17, presumably took a few minutes to
travel to the house, and then left at 10:54).
   When Guernsey arrived, he directed Bruce to get into his
police car. Both Bruce and her father objected, telling Guern-
sey that Bruce was fine and that they wanted Bruce to go
with Mr. Bruce. Guernsey insisted, however, that Bruce
come with him to St. John’s Hospital. At this time, Guernsey
had been told only that Bruce was possibly suicidal; he had
not been informed that she allegedly had threatened or at-
tempted suicide. He did not ask Bruce or anyone else pre-
sent about her mental state. In fact, throughout all these
events neither Guernsey nor Harris personally observed any
behavior or actions indicating that Bruce was mentally dis-
turbed or a danger to herself or others.
   At 11:05 a.m., Guernsey left D.F.’s home with Bruce in his
police car; the two arrived at St. John’s Hospital shortly
thereafter. (It appears that Mr. Bruce drove there separately,
became upset, and was eventually forced to leave.) At the
hospital, Guernsey and another sheriff’s deputy, Troy
Sweeney, retained custody of Bruce until the hospital briefly
admitted her at 1:55 p.m. Guernsey signed a “petition for in-
No. 14-1352                                                   5 

voluntary judicial admission” at 11:30 a.m. In the petition, he
stated that Bruce was likely to harm herself or others if not
treated as an inpatient and that Bruce needed immediate
hospitalization. Guernsey’s petition incorrectly noted that he
was attaching a copy of a doctor’s medical examination; in
fact, none was attached. (There was an option to state that no
certificate was attached because a doctor could not be locat-
ed after a diligent effort, but Guernsey did not select this op-
tion.) He also falsely wrote in the petition that Bruce had
told him that she was thinking of suicide. Bruce did not see a
doctor until 11:53 a.m., after Guernsey completed the form.
A few hours after she was admitted to St. John’s, she was
sent to a nearby behavioral health center for evaluation; she
was released from that institution three days later.
   Bruce later initiated this lawsuit under 42 U.S.C. § 1983.
She sued Harris, Guernsey, and Sweeney, alleging that they
violated the Fourth Amendment by unreasonably seizing
her. In addition, Bruce alleged a due process violation by
Guernsey related to his filing of a false document, i.e., the
petition for involuntary judicial admission. Bruce also
named Sangamon County and the Rochester Police Depart-
ment as defendants, alleging a failure to train their employ-
ees.
    The defendants promptly filed motions to dismiss for
failure to state a claim under Federal Rule of Civil Procedure
12(b)(6). The district court granted them, dismissing the
complaint without prejudice. Bruce then filed an amended
complaint containing essentially the same allegations except
for the due process claim against Guernsey. Again the dis-
trict court dismissed the complaint without prejudice. It
found that Harris and Guernsey had probable cause to seize
6                                                   No. 14-1352

Bruce and that Guernsey was entitled to qualified immunity
in any case because he had at least arguable probable cause
when he took Bruce into custody.
   Because she had no additional facts to plead, Bruce
moved to modify the district court’s order to a dismissal
with prejudice, so that she could appeal. The district court
obliged with an order stating that it would dismiss the com-
plaint with prejudice if Bruce filed a notice of appeal. After
Bruce did so, the district court entered final judgment. Bruce
then filed an amended notice of appeal to make clear that
she was appealing the district court’s final judgment. (This
was a belt-and-suspenders move. See FED. R. APP. P. 4(a)(2).
That is why we eventually dismissed the second appeal.)
Bruce now challenges only the district court’s dismissals of
Harris and Guernsey.
                                 II
    We review a district court’s dismissal for failure to state a
claim de novo. See Santana, 679 F.3d at 620. Because both de-
fendants concede that they seized Bruce, the central question
for this appeal is whether each defendant had either proba-
ble cause to do so, or arguable probable cause such that he is
entitled to qualified immunity. (Neither defendant argues
that Terry v. Ohio, 392 U.S. 1 (1968), justified his actions.)
   The Fourth Amendment of the Constitution governs
mental-health seizures. See Fitzgerald v. Santoro, 707 F.3d 725,
732 (7th Cir. 2013). Like ordinary seizures, mental-health sei-
zures comply with the Fourth Amendment if officers have
probable cause, which exists “only if there are reasonable
grounds for believing that the person seized is subject to sei-
zure under the governing legal standard.” Id. (quoting Villa-
No. 14-1352                                                     7 

nova v. Abrams, 972 F.2d 792, 795 (7th Cir. 1992)). Generally
speaking, a mental-health seizure is lawful if there is proba-
ble cause to believe that the person seized is a danger to her-
self or others. See, e.g., Monday v. Oullette, 118 F.3d 1099, 1102
(6th Cir. 1997).
     Bruce argues that a mental-health seizure of a minor in
Illinois is constitutional only if the officer personally has
observed something that gives him reasonable grounds to
believe that the minor is eligible for admission to a mental
health facility and needs immediate hospitalization to
protect herself or others. She points to the Illinois Mental
Health and Developmental Disabilities Code, which
included that rule at the time of the events here. See 405 ILL.
COMP. STAT. ANN. § 5/3-504(b), amended by 2014 Ill. Legis.
Serv. 98-975 (West) (modifying this provision to exclude the
personal observation requirement). Because Harris and
Guernsey did not personally observe any behavior
indicating mental disturbances, Bruce claims that the seizure
was unconstitutional.

    As we have noted repeatedly, however, the constitution-
ality of a seizure does not depend on the particularities of
state law. We noted in Chathas v. Smith, 884 F.2d 980 (7th Cir.
1989), that for federal constitutional purposes “[a] police of-
ficer need not personally witness the behavior giving rise to
the probable cause—even if there must be personal observa-
tion according to a state statute.” Id. at 987. And in McKinney
v. George, 726 F.2d 1183 (7th Cir. 1984), we upheld a similar
seizure that did not meet the Illinois requirement of personal
observation, remarking that the Fourth Amendment reason-
ableness standard is federal. Id. at 1188–89 (noting that if an
officer has probable cause for an arrest, “it is immaterial to
8                                                  No. 14-1352

the constitutionality of their conduct that the arrest may
have violated state law”). The present case fits that pattern,
and we come to the same conclusion: the constitutionality of
a mental-health seizure does not depend on whether the of-
ficer met each requirement spelled out by Illinois state law.
Whether or not an officer complied with these state law con-
ditions may have some evidentiary value when determining
whether that officer’s conduct was reasonable, but a viola-
tion of the Illinois Mental Health and Developmental Disa-
bilities Code does not constitute a per se violation of the
Fourth Amendment. Our task instead is to see whether Har-
ris and Guernsey had probable cause to believe that Bruce
needed immediate hospitalization because she was a danger
to herself or others. In making that determination, we bear in
mind the collective knowledge doctrine, under which a law
enforcement officer may rely on information conveyed to
him by another law enforcement officer or the agency for
which he works. See United States v. Williams, 627 F.3d 247,
252–53 (7th Cir. 2010); see generally United States v. Hensley,
469 U.S. 221 (1985) (one police department could rely on an-
other’s “wanted” flyer to support a stop).

Justin Harris
    Harris was summoned to D.F.’s home by the Sangamon
County dispatch service at 10:17 a.m.; he arrived a few
minutes later. After knocking on the door and speaking with
Bruce, he ordered Bruce to come out of the house and re-
main with him in the driveway. Bruce was in Harris’s custo-
dy until 10:54 a.m., when Guernsey arrived and took control
of the scene. Harris left the scene two minutes later. The dis-
patcher had told Harris that Bruce was possibly suicidal, but
No. 14-1352                                                    9 

Harris had no other information regarding Bruce’s mental
state.
    Even giving Bruce the benefit of the doubt, we agree with
the district court that she has not described a situation in
which Harris violated her constitutional rights. Knowing
that Bruce was possibly suicidal, Harris merely ordered her
out of the home in which she was staying and kept her with-
in his custody for a relatively short time (less than 37
minutes). He did not remove Bruce from the general vicinity
in which he found her; he kept an eye on her until Guernsey
arrived. Harris was the first officer to arrive on the scene, but
the little information he had been given about the possible
fragility of Bruce’s mental state supported his decision to
maintain custody over Bruce for this brief time. Even if he
acted in an overly brusque manner, as Bruce alleges, his sei-
zure of her did not violate the Fourth Amendment.
Derek Guernsey
    Guernsey’s participation in these events was more pro-
longed and involved. After arriving at D.F.’s home and tak-
ing over from Harris, he ordered Bruce into his police car
over the protests of both Bruce and her father. At that point
he whisked Bruce off to the hospital against both her will
and that of her father (and recall, she was still a minor at this
time). Once at the hospital, Guernsey signed a petition for
involuntary judicial admission that included several material
falsehoods. In particular, Guernsey said that he was attach-
ing a copy of a physician’s medical examination, but no doc-
tor had examined Bruce, and Guernsey wrote that Bruce told
him that she was thinking of suicide, but Bruce denies saying
such a thing (and for present purposes we must credit her
account).
10                                                    No. 14-1352

    Even if the initial act of taking control over Bruce at
D.F.’s home was permissible, and that is not clear given the
simultaneous appearance of Mr. Bruce, we cannot say on
this limited record that Guernsey’s transportation of Bruce
to the hospital and his actions while there were objectively
reasonable. By that time, much more information was avail-
able than the initial imprecise and potentially unreliable tip
from the ex-boyfriend. See Bailey v. Kennedy, 349 F.3d 731,
739–41 (4th Cir. 2003) (finding that officers did not have
probable cause to seize the plaintiff and take him to the hos-
pital where their visit to the plaintiff’s home was prompted
by a 911 call from a neighbor and when upon arrival the
plaintiff was alone eating lunch and was not visibly dis-
traught). Guernsey’s actions went well beyond a temporary
seizure by an officer facing an unknown situation. On
Bruce’s version of the facts, Guernsey forced a perfectly calm
and rational minor, surrounded by several friends and her
father, to get in his police car so that she could be taken to
the hospital, over the objections of the father, based solely on
a report that she was possibly suicidal.

    Once at the hospital, Guernsey’s lies helped ensure that
Bruce remained in custody against her will for an even long-
er period. Bruce suggests that Guernsey’s checking of the
box indicating that he had attached a copy of a medical ex-
amination is a lie because it implies that Bruce already had
been examined by a physician when she had not. Maybe it
was a mistake, but we cannot make an assumption favorable
to Guernsey at this stage of the case. It is fair to infer that the
misrepresentation made the hospital more likely to admit
her, as it gave credence to the idea that Bruce needed medi-
cal attention. Of even more concern is the alleged statement
No. 14-1352                                                  11 

that Bruce told Guernsey that she was thinking of suicide,
which certainly increased the probability that Bruce would
be kept against her will in an institution for observation. Cf.
Franks v. Delaware, 438 U.S. 154, 171–72 (1978) (false state-
ment made in a sworn statement used to procure a search
warrant could be violation of Fourth Amendment if state-
ment was necessary to finding of probable cause).

    Guernsey argues that the seizure was constitutional be-
cause, in addition to the information that Bruce was possibly
suicidal, he knew that Bruce had not attended school that
day and was staying with a male friend 15 miles away from
her home. The latter two facts, however, shed little if any
light on Bruce’s mental state. Teenagers have been known to
skip school on more than a few occasions and without a hint
of mental instability. It is common for a parent to call the
school and alert it to a sick day or a late arrival, and that is
just what Mr. Bruce did. The fact that Bruce was staying
with a male friend on a school night—and that her father
had not known exactly where she was—might have indicat-
ed to Guernsey that something was amiss, but he had no
way of knowing whether this behavior was caused by a
mental disturbance or ordinary teenage rebellion and free-
spiritedness. Factual development may reveal that the latter
is the case, considering the fact that Bruce was found ac-
companied by several other people at D.F.’s home, and that
she had no hesitation in calling her father that morning be-
fore any of these events erupted. Finally, as Bruce emphasiz-
es, she was calm at all times and exhibited no signs of being
suicidal.
  Guernsey also argues that the fact that Bruce was ulti-
mately admitted to the hospital and later involuntarily
12                                                  No. 14-1352

committed to a behavioral health center for three days
demonstrates that he had probable cause to seize her. But
the Fourth Amendment requires an ex ante, not an ex post,
analysis. See Saucier v. Katz, 533 U.S. 194, 207 (2001) (explain-
ing that most issues under the Fourth Amendment “are
evaluated for objective reasonableness based upon the in-
formation the officers had when the conduct occurred”);
Scott v. United States, 436 U.S. 128, 137 (1978) (“[A]lmost
without exception in evaluating alleged violations of the
Fourth Amendment the Court has first undertaken an objec-
tive assessment of an officer's actions in light of the facts and
circumstances then known to him.”); Brinegar v. United
States, 338 U.S. 160, 175–76 (1949) (probable cause must be
based on facts and circumstances within officers’ knowledge
and “of which they had reasonably trustworthy infor-
mation”). In fact, this ex ante approach is beneficial to police
officers because it allows them to act quickly based on the
information at their fingertips, without worrying that evi-
dence discovered at a later time will ultimately demonstrate
that they acted unreasonably. Here, when Guernsey seized
Bruce, he did not know that she would ultimately be admit-
ted for care; he knew only that she was possibly suicidal.
And, as we discussed above, this knowledge was insufficient
to provide probable cause for Guernsey’s prolonged seizure.
(We note, however, that the hospital’s decision to commit
her may shed some light on what Guernsey was observing
during his encounter with her. This too needs further factual
development.)
   Finally, Guernsey asserts that even if his actions violated
the Fourth Amendment, he is entitled to qualified immunity.
Qualified immunity is available when a defendant’s conduct
“does not violate clearly established statutory or constitu-
No. 14-1352                                                  13 

tional rights of which a reasonable person would have
known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). When
the constitutionality of an action depends on the existence of
probable cause, the officer must have had “arguable proba-
ble cause” for qualified immunity to attach. Humphrey v.
Staszak, 148 F.3d 719, 725 (7th Cir. 1998). Thus, even when an
officer lacks probable cause, he is still entitled to qualified
immunity when a reasonable officer “could have reasonably
believed that probable cause existed in light of well-
established law.” Id. (citing Gold v. City of Miami, 121 F.3d
1442, 1445 (11th Cir. 1997)).
    While arguable probable cause is a relatively flexible
standard, it does not bend so far as to encompass Guernsey’s
actions at this early stage in the case. Recall that for mental-
health seizures, the question is whether there is probable
cause to believe that the subject of the seizure is a danger to
herself or others. This record does not establish as a matter
of law that Guernsey, whose only indication that Bruce
might commit suicide was the knowledge that someone had
said Bruce was potentially suicidal, reasonably believed that
he had probable cause to continue to seize her. When deter-
mining whether arguable probable cause exists, we must
take into consideration the particular circumstances facing
the officer. Guernsey faced a calm and undisturbed high
school student who was at a friend’s house with several oth-
er companions and whose father was present and objecting
to Guernsey’s actions. Not only did Guernsey take Bruce
from D.F.’s home to the hospital against both her will and
that of her father, but he also made misrepresentations on
the petition for involuntary judicial admission and thus
made it more likely that Bruce’s confinement would contin-
14                                                  No. 14-1352

ue. On this view of the facts, Guernsey is not entitled to
qualified immunity.
     We stress, however, that this is an early stage of the case.
It is possible that after further discovery, Guernsey may de-
cide to move again for qualified immunity or for summary
judgment. See Jacobs v. City of Chi., 215 F.3d 758, 765 n.3 (7th
Cir. 2000). We note as well that Bruce is pursuing an action
in state court in Sangamon County against St. John’s Hospi-
tal and its personnel. See Bruce v. St. John’s Hosp., et al., No.
2013-L-000055 (Ill. Cir. Ct.) That case may shed further light
on Bruce’s mental state on the day of the events, her father’s
behavior and statements while at the hospital, and, ultimate-
ly, the reasonableness of Guernsey’s actions. While medical
evidence related to Bruce’s admission to the hospital cannot
by itself exonerate Guernsey, given the ex ante perspective
that applies, such evidence may still be relevant. For exam-
ple, if Guernsey argues that Bruce was not perfectly calm
and rational but rather was exhibiting signs of mental insta-
bility, medical records could corroborate (or refute) his ac-
count of the facts. In the interest of both efficiency and comi-
ty, the district court should consider staying this case until
the pending state litigation is complete.
                               III
    While Harris had indisputable probable cause to detain
Bruce briefly, Bruce’s case against Guernsey cannot be re-
solved so readily. Taking the facts favorably to Bruce,
Guernsey overstepped the boundaries of the Fourth
Amendment in taking her to the hospital and making false
statements that resulted in a more prolonged seizure. We
therefore AFFIRM the judgment of the district court as to
Count I of the complaint but REVERSE as to Count II. We
No. 14-1352                                             15 

REMAND the case for further proceedings as to Count II but
invite the court to consider staying the case until Bruce’s
state court proceedings have terminated.